Citation Nr: 1332330	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the lumbar spine, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for major depressive disorder, currently rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel








INTRODUCTION

The Veteran had active service in the Army from October 1982 to July 1992 and June 1994 to June 2004.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2010 rating decision the RO increased the Veteran's evaluation to 10 percent for degenerative changes of the lumbar spine, effective March 23, 2009.  In the April 2010 rating decision the RO increased the Veteran's evaluation to 30 percent for major depressive disorder.  The Veteran filed a notice of disagreement (NOD) in October 2010 and was provided with a Statement of the Case (SOC) in April 2012.  The Veteran perfected his appeal in June 2012 with a VA Form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated October 1998 to April 2011.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

A VA treatment record dated October 2010 shows that the Veteran has been diagnosed with suspected obstructive sleep apnea and with insomnia due to possible underlying sleep apnea, PTSD, and depression.  In his October 2010 NOD the Veteran asserted that his sleep disorder is not related to his depression.  In a July 2012 statement the Veteran asserted that his sleep disorder is due to service and PTSD.  As such, the issue of entitlement to service connection for a sleep disorder, to include as secondary to depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that his service-connected degenerative changes of the lumbar spine and major depressive disorder have increased in severity.  The Board finds that further development is necessary in order to adjudicate the claim.  

In regards to the Veteran's service-connected degenerative changes of the lumbar spine, private treatment records dated July 2010 show that the Veteran suffered a herniated disc and underwent physical therapy.  In a February 2012 statement the Veteran reported that his back condition continues to deteriorate.  Private treatment records dated July 2010 to September 2011 shows that the Veteran underwent surgery on his low back in July 2011.  In regards to the Veteran's service-connected major depressive disorder, the Veteran reported in a February 2012 statement that he now has "panic/anxiety" attacks three to four times per week.  The Veteran also reported that he continues to have flashbacks and suffers from sleeping problems.  

The Board notes that the most recent VA examination for both of these disorders was in January 2010, more than three years ago.  The Board finds that the January 2010 VA examination is not sufficiently contemporaneous for purposes of evaluating the Veteran's degenerative changes of the lumbar spine and major depressive disorder.  Thus a new examination is necessary to determine the current state of the Veteran's service-connected degenerative changes of the lumbar spine and service-connected major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his degenerative changes of the lumbar spine and major depressive disorder.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After all outstanding records have been associated with the claims file; the Veteran should be afforded a new VA examination to determine the current severity of his degenerative changes of the lumbar spine.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine the nature and severity of the Veteran's service-connected degenerative changes of the lumbar spine.  All appropriate tests and studies, to include physical inspection of the spine, thoracolumbar range of motion testing, repetitive motion testing, and neurological testing, should be performed.  

The examiner should describe in detail the demonstrated thoracolumbar ranges of motion (noting any pain that accompanies such motion and specifying the degree at which such pain begins) and all symptomatology that is related to the Veteran's service-connected degenerative changes of the lumbar spine.  

The examiner should also describe any functional loss pertaining to the service-connected degenerative changes of the lumbar spine that is due to pain or weakness, and to document all objective evidence of those symptoms.  

In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  

The examiner should also document, to the extent possible, the frequency and duration of any incapacitating episodes (i.e., acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. Schedule the Veteran for a new VA examination to determine the current severity of the Veteran's major depressive disorder.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected major depressive disorder and indicate the impact of his major depressive disorder on occupational and social functioning.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



